AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) —

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

United States of America
Vv.

Jose Manuel Garcia-Martinez

REGISTRATION NO. 89478298

THE DEFENDANT:
IX] pleaded guilty to count(s) 1 of Complaint

C] was found guilty to count(s)

Page 1 of |

JUDGMENT IN A CRIMINAL CASE

(For Offenses Committed On or After November 1, 1987)

Case Number: 3:19-mj-24013

Karren Kenney

 

FILED

 

Defendant's Attorney

 

OCT O1 2019

CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

‘BY.

DEPUTY

 

 

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense
8:1325 ILLEGAL ENTRY (Misdemeanor)

L] The defendant has been found not guilty on count(s)

Count Number(s)

 

[_] Count(s)

 

IMPRISONMENT.
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of;
| TIME SERVED

Assessment: $10 WAIVED J Fine: WAIVED

O

 

dismissed on the motion of the United States.

days

| Court recommends USMS, Ick or DHS or other arresting agency return all property and all documents i m

the defendant’s possession at the time of arrest upon their deportation or removal.
CL] Court recommends defendant be deported/removed with relative,

 

charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Received a [)
DUSM ae

Clerk’s Office Copy

Tuesday, October 1, 2019

 

Date of Imposition of Sentence

Ai

HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

3:19-mj-24013

 

 

 
